Citation Nr: 0431219	
Decision Date: 11/24/04    Archive Date: 11/29/04

DOCKET NO.  04-01 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for epidermoid squamous 
cell carcinoma of the uvula localized in the oropharynx, 
claimed as mouth cancer, due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel




INTRODUCTION

The veteran served on active duty from January 1969 to August 
1970, including honorable combat service in the Republic of 
Vietnam.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, Puerto Rico, which denied the benefit sought on 
appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran submitted an application for VA compensation 
benefits in May 2001, asserting that he had been diagnosed 
with mouth cancer in 1994.  He contends that his cancer is a 
result of exposure to Agent Orange during his period of 
active service in the Republic of Vietnam.  The veteran 
advised the RO that all of his treatment had been received at 
the VA Medical Center in San Juan.

The RO obtained medical treatment records dated from 2000 
forward and scheduled the veteran for a VA examination.  In 
July 2002, the veteran underwent VA examination and was 
determined to have squamous cell carcinoma of the oropharynx 
with neck metastasis and no cancer of the larynx.  The 
following month, a VA physician reported that the veteran's 
primary tumor was of the uvula, which is localized in the 
oropharynx and not anatomically related to the larynx.  

Based on the evidence outlined above, the RO denied 
entitlement to service connection for squamous cell carcinoma 
on a direct basis, finding that there was no medical evidence 
to support a conclusion that mouth cancer was associated with 
exposure to herbicides.  The RO also denied entitlement to 
service connection for squamous cell carcinoma on a 
presumptive basis, finding that there was no evidence of 
cancer of the larynx, which is one of the cancers recognized 
as associated with exposure to Agent Orange under 38 C.F.R. 
Section 3.309(e).

In June 2004, the veteran submitted a letter from a private 
otolaryngologist directly to the Board.  The veteran, 
however, did not waive review of this document by the RO, 
which is the agency of original jurisdiction.

It is noted at this juncture that the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
certain provisions of regulations in Disabled  American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  The Federal Circuit emphasized the Board's 
status as "primarily an appellate tribunal," and held that 
38 C.F.R. Section 19.9(a)(2) was invalid because, in 
conjunction with the amended regulation codified at 38 C.F.R. 
Section 20.1304, it allowed the Board to consider additional 
evidence without having to remand the case to the agency of 
original jurisdiction for initial consideration and without 
having to obtain the appellant's waiver of that review.  As a 
consequence, the Federal Circuit found that appellants were 
not being afforded their "one review on appeal to the 
Secretary."  

Thus, the Board finds that it has no alternative but to 
remand this matter to the RO to ensure that all evidence of 
record is properly considered by the RO prior to the Board's 
final appellate consideration.  The Board also finds that 
should the RO be unable to grant the benefits sought on 
appeal based upon its review of the record with the medical 
evidence submitted in June 2004, additional development of 
the medical record will be required in order to comply with 
the duty to assist as set forth in the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001)).  Specifically, a medical opinion 
based on a review of the entire record will be needed to 
determine if it is at least as likely as not that any 
currently diagnosed disability is a result of exposure to 
herbicides during service.  Thus, the veteran is hereby 
notified that it is his responsibility to report for any 
examination scheduled and to cooperate in the development of 
the case, and that the consequences of failure to report for 
a VA examination without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158 and 3.655 (2003).  

Therefore, this matter is remanded for the following action:

1.  The RO should consider all evidence 
received since the issuance of the 
Statement of the Case, including the 
evidence received in June 2004.

2.  If the benefits sought are not 
granted, the RO should obtain treatment 
records dated from 1994 reflecting the 
initial diagnosis of squamous cell 
carcinoma.  All records obtained should 
be associated with the veteran's claims 
folder.

3.  After receipt of all additional 
evidence, the RO should have an 
oncologist review the veteran's claims 
folder and render an opinion as to 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that any currently diagnosed cancer is 
the result of exposure to herbicides 
during the veteran's period of active 
service.  The physician should also state 
whether there is any evidence of cancer 
of the larynx, currently or at the time 
of initial diagnosis.  All opinions 
should be supported by complete 
rationale.  Should the examiner determine 
that a physical examination of the 
veteran is required, the RO should 
schedule such an examination.  

4.  If the benefit sought is not granted, 
the veteran and his representative should 
be furnished a Supplemental Statement of 
the Case, and afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to cure a procedural defect and 
perform additional development if necessary.  The Board does 
not intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran is free 
to submit any additional evidence and/or argument he desires 
to have considered in connection with his current appeal.  No 
action is required of the veteran until he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other 
appropriate action must be handled in an expeditious manner.  
See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                     
______________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



